Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henmi et al (US-PG-pub 2018/0154434 A1, listed in IDS filed on 3/24/2022, thereafter PG’434) in view of Oikawa et al (JP 2006079757 A1, with on-line translation, thereafter JP’757).
Regarding claim 1, PG’434 teaches a soft magnetic powder according to the present disclosure comprises a particle which comprises a plurality of nanosized crystallites and an amorphous phase existing around the crystallites, wherein the crystallites have an average grain diameter of 30 nm or less, and the amorphous phase has an average thickness of 30 nm or less (Abstract and Figs. of PG’434), which reads on the soft magnetic alloy including a crystallite and an amorphous phase existing around crystallite as recited in the instant claim. PG’434 specify the magnetic alloy having 30% or more of crystallinity (Par.[0034], claims 5-6, and examples of PG’434). The crystallinity and the thickness of amorphous layer disclosed by PG’434 overlap the claimed ratio of crystallite and average thickness range of the amorphous phase, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the crystallinity and the thickness of amorphous layer as claimed from the disclosure of PG’434 since PG’434 teaches the same soft magnetic alloy throughout the whole disclosed range. PG’434 does not specify the standard deviation of the amorphous phase thickness as recited in the instant claim. JP’757 teaches a soft magnetic alloy for magnetic material (Abstract, par.[0022]-[0025] of JP’757). JP’757 teaches that: “a large number of crystal grains having an amorphous grain boundary layer were irregularly spread uniformly was formed” (Fig.4, par.[0058], and [0075] of JP’757) and JP’757 provides examples with average particle diameter was about 6 nm and the standard deviation was about 1.5 nm and amorphous layer 1-2 nm (par.[0058] of JP’757) or the standard deviation was about 2 nm and amorphous layer 2-3 nm (par.[0075] of JP’757), which reads on the claimed thickness deviation of the amorphous phase in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply thickness deviation control for the amorphous phase as demonstrated by JP’757 for the magnetic material of PG’434 in order to improve the magnetic properties (examples and par. [0058] and [0075] of JP’757).
Regarding claim 2, PG’434 teaches a soft magnetic powder with an average grain diameter of 30 nm or less (Abstract examples of PG’434), which overlaps the claimed grain size as recited in the instant claim, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the average grain size as claimed from the disclosure of PG’434 since PG’434 teaches the same soft magnetic alloy throughout the whole disclosed range. Actually, PG’434 provides examples having crystalline diameter of 15 nm or less (tables 1, 8, and 11 of PG’434).   
Regarding claims 3 and 5-7, PG’434 teaches the soft magnetic alloy formula: Fea’Sib’Bc’Pd’Cue’Mf’Cg’Crh’, wherein M is at least one element of Ti, Zr, Hf, Nb, Ta, Mo, W, Cr, Co, Ni, Al, Mn, Ag, Zn, Sn, As, Sb, Bi, Y, N, O and rare-earth elements (par.[0041] and claim 2 of PG’434). The comparison between the claimed alloy composition ranges and the alloy composition disclosed by PG’434 is listed in the following table.

Element
From the instant Claim 3 (in at.%)
PG’434
Within range
(in wt%)
M is at least one or more of 
Nb, Hf, Zr, Ta, Mo, V, Ti, and W
Nb, Hf, Zr, Ta, Mo, Ti, and W
included

From the instant claim 5 (at%)


P
0-6
2-5
2-5

From the instant claim 6 (at%)


Cu
0-3
0.4-1.4
0.4-1.4

From the instant claim 7 (at%)


Co
0-less than Fe
0-3
>0-3


Regarding clams 9 and 12, PG’434 teaches a soft magnetic material in powder form and a method for manufacturing for coil component (par.[0021]-[0023] of PG’434), which reads on the claimed limitation in the instant claims.
Regarding claims 8 and 10-11, PG’434 teaches applying rapidly cooling a molten metal of an alloy to form a rapidly-cooled body in a shape of thin strip and obtain wound magnetic core (par.[0003] and [0020]), which reads on the claimed ribbon and related compound as claimed in the instant claims.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’434 in view of JP’757, and further in view of Yoshidome et al (US-PG-pub 2019/0237229 A1, thereafter PG’229).
Regarding claim 4, PG’434 in view of JP’757 does not specify M range of 3.5-10 at% and M includes one or more of Nb, Hf, Zr, Ta, Mo, V, Ti, and W. PG’229 teaches a soft magnetic alloy has a main component of Fe. The soft magnetic alloy contains P and the Fe based nano-crystallines may have an average grain size of 5 nm or more and 30 nm or less in amorphous matrix (abstract, Fig.1-2, par.[0148] of PG’229). PG’229 provides alloy formula: 
(Fe1-αXα)1−(a+b+c+d+e))CuaM1bPcM2dSie 
with M1 is one or more of Ti, Zr, Hf, Nb, Ta, Mo, V, W, Cr, Al, Mn, Zn, La, Y, and S and it can be adjusted in range 0-15 at%. (par.[0015]-[0025] and [0045]-[0059] of PG’229). Actually, PG’229 provides Fe based soft magnetic alloy with Nb in the claimed range (table 2 of PG’229). Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of Nb as claimed from the disclosure of PG’229 in the alloy of PG’434 in view of JP’757 in order to facilitate preparation of a ribbon composed of a soft magnetic alloy (par.[0058]-[0060] of PG’229).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-11 of copending application No. 17/210,056 (corresponding to US-PG-pub 2021/0301377 A1) in view of JP’757.  
Regarding instant claims 1-12, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-11 of copending application No. 17/210,056 (corresponding to US-PG-pub 2021/0301377 A1) since  claims 1-11 of copending application No. 17/210,056 (corresponding to US-PG-pub 2021/0301377 A1) teaches not only the same Fe based soft magnetic alloy applying for ribbon or powder form, but also teaches the nanocrystal feature with amorphous phase (par.[0005] of PG’377). Claims 1-11 of copending application No. 17/210,056 (corresponding to US-PG-pub 2021/0301377 A1) does not specify the detail amorphous features in the alloy. JP’757 teaches a soft magnetic alloy for magnetic material (Abstract, par.[0022]-[0025] of JP’757). JP’757 teaches that: “a large number of crystal grains having an amorphous grain boundary layer were irregularly spread uniformly was formed” (Fig.4, par.[0058], and [0075] of JP’757) and JP’757 provides examples with average particle diameter was about 6 nm and the standard deviation was about 1.5 nm and amorphous layer 1-2 nm (par.[0058] of JP’757) or the standard deviation was about 2 nm and amorphous layer 2-3 nm (par.[0075] of JP’757), which reads on the claimed thickness deviation of the amorphous phase in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply thickness deviation control for the amorphous phase as demonstrated by JP’757 for the magnetic material of Claims 1-11 of copending application No. 17/210,056 (corresponding to US-PG-pub 2021/0301377 A1) in order to improve the magnetic properties (examples and par. [0058] and [0075] of JP’757).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734